Exhibit 10.25

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

AGREEMENT TO LEASE

THIS INSTRUMENT IS AN INDENTURE OF LEASE by and between the parties hereinafter
named as the Lessor and the Lessee and which relates to the Demised Premises, as
that term is hereinafter defined.

ARTICLE I

BASIC LEASE PROVISIONS

1.1 The following set forth the basic data and identifying Exhibits of this
Lease, and, where appropriate, constitute definitions of the terms hereinafter
listed.

 

DATE:    August 30, 2012 LESSOR:    Jarrell Realty, LLC, a Massachusetts Limited
Liability Company LESSEE:    Synageva Biopharma Corp., a Delaware corporation
LEASE TERM:    Seven (7) years and two (2) months from the Lease Commencement
Date OPTION TERM(S):    Two periods of seven (7) years LEASE COMMENCEMENT DATE:
   On the earlier to occur: (i) substantial completion of Lessee’s leasehold
improvements, (ii) Lessee’s receipt of a Certificate of Occupancy from the Town
of Holden, or (iii) February 1, 2013. SECURITY DEPOSIT:    $25,000.00 BASE RENT
FOR LEASE TERM AND OPTION TERM(S):    SEE EXHIBIT “B” ATTACHED HERETO REAL
ESTATE TAX PAYMENT AND ASSESSMENTS:    Lessee to pay all taxes and assessments
assessed or made to the Demised Premises from and after the Lease Commencement
Date. USE:    [*] Research and Development, Offices and ancillary uses

 

-1-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE II

PREMISES AND TERM

2.1 Demised Premises. Lessor, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of the
Lessee to be kept, observed and performed, demises and leases to the Lessee the
land and building described in Exhibit “A.” The land and building described in
the Exhibits are hereinafter referred to as the “premises” or the “Demised
Premises”. Lessee agrees to accept the Demised Premises in “AS IS” condition.

2.1.1 Lessor has been informed that Lessee plans to undertake Material
Improvements (as defined herein) to the Demised Premises consisting of expansion
of premises and/or other improvements costing approximately Five Million Dollars
($5,000,000). Lessor acknowledges that Lessee’s covenant to make these or other
improvements which add similar value to the building are a material inducement
to entering into this Lease. As set forth in detail herein, Lessor agrees to
cooperate reasonably with Lessee to accommodate any such expansion, and Lessor
hereby approves the conceptual plan attached hereto as Exhibit C (the “Lessee
Improvements”) and agrees that except for the Required Removables (hereinafter
defined), Lessee shall not be required to remove or restore the Lessee
Improvements upon the expiration of the Lease term; provided, however, that
Lessor’s consent to the Lessee Improvements remains subject to Lessor’s approval
of the detailed plans and specifications, which approval shall not be
unreasonably withheld, conditioned or delayed. “Required Removables” shall mean
any interior partitions (as described in the second bullet point of item number
2 of the List of Improvements section of the letter from The Richmond Group
attached hereto as Exhibit D) and the exterior perimeter security fence and
associated gates (as described in the third bullet point of item number 3 of the
List of Improvements section of said letter).

2.2 Term and Commencement Date. The term of this Lease shall be for the period
set forth in Section 1.1. On the Lease Commencement Date, as herein defined,
Lessee shall pay to Lessor a per diem rental through the last day of said month
in which the Lease Commencement Date occurs based upon the monthly rental set
forth in Section 1.1. Lessor and Lessee agree to execute a letter confirming the
Lease Commencement Date.

2.3 Demised Premises Delivery Date. Lessor shall permit Lessee to take
possession of the Premises on the date of execution of this Lease subject to the
provisions hereof except that Lessee shall not be responsible for taxes and
assessments and insurance with respect to the premises until the Lease
Commencement Date and until then shall pay only for utilities.

 

-2-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE II

RENT, TAXES AND ASSESSMENTS

3.1 Base Rent. Lessee agrees to pay to Lessor, at Lessor’s mailing address or
such place or places as Lessor may by notice in writing to Lessee from time to
time direct, monthly, in advance, on the first day of each calendar month, a sum
equal to the Base Rent specified in Section 1.1. For any partial month, the rent
and other monthly charges payable to Lessor pursuant to this Lease shall be
pro-rated.

3.2 Taxes and Assessments. Except as otherwise provided in Article II, Lessee
shall pay, as additional rent for the premises, all taxes and assessments,
general and special, water rates and all other impositions, ordinary and
extraordinary, of every kind and nature whatsoever, which may be levied,
assessed or imposed upon the premises or any part thereof or upon any building
or improvements at any time situated thereon or levied or assessed upon the
interest of Lessor in or under this Lease, after the Lease Commencement Date and
relating to any period during the term of this Lease, including any extension
hereof, including installments of special assessments for improvements
completed, falling due or becoming payable during the term of this Lease, all of
which taxes, assessments, water rates and other impositions shall be paid by the
Lessee to the taxing authority before the same become delinquent. Each year,
Lessor shall notify Lessee of the amount of such taxes for the Demised Premises
and, upon receipt of the tax bill for such taxes, shall promptly furnish Lessee
with a copy of the tax bill including, but not limited to, any periodic tax
bills and any estimated periodic tax bills. If, at any time during the term
hereof, under the laws of the United States or any state or political
subdivision thereof in which the premises are situated there shall be adopted
some other method of taxation on real estate as a substitute in whole or in part
for taxes on real estate as now constituted such as tax on the Base Rent,
additional rent or the other charges payable by Lessee hereunder, by whatever
name called, is levied, assessed or imposed against Lessor or the rent or other
charges payable hereunder to Lessor (which substitute tax on the Base Rent,
additional rent or other charges or other substitute method of taxation are
hereinafter collectively referred to as “Substitute Taxes”), Lessee, to the
extent that such Substitute Taxes are means of raising revenue from real estate,
shall pay Substitute Taxes to the taxing authority as soon as the same shall
become due and payable. In the event that any such Substitute Taxes shall be
based upon the income of Lessor, then Lessee’s obligation with respect to the
aforesaid Substitute Taxes shall be limited to the amount thereof as computed at
the rate that would be payable if the same were the sole taxable net income of
Lessor but without deduction or provision for any deductions, exemptions or
credits to which Lessor may be entitled in computing the tax Lessor would so
bear on account of the Base Rent, rent, additional rent or other charges then
due or thereafter becoming due from Lessee for the taxable period under the
terms of this Lease, all as if Lessor were not entitled. Lessor shall submit to
Lessee upon its receipt all tax and assessment bills attributable to the
premises during the term hereof and if Lessee’s payments to the applicable
taxing authorities have been less than the amount shown on the tax and
assessment bills, Lessee shall pay any deficiency to Lessor within thirty
(30) days after receipt of such bill.

 

-3-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

3.3 Right to Contest Taxes and Assessments. If Lessee in good faith shall at any
time desire to contest the validity or the amount of any tax or assessment which
Lessee is obligated to pay, Lessee shall notify Lessor in writing of Lessee’s
intention to do so, and Lessee shall have the right, at its expense, so to
contest by appropriate proceedings diligently conducted, but to the extent that
any such amounts are a lien on the premises, only after paying or placing in an
escrow arrangement reasonably satisfactory to Lessor, the full amount of such
taxes and assessments with all reasonably foreseeable interest and penalties
that may become a charge on the premises in such proceedings, and Lessor shall
be held harmless and indemnified from any loss or damage to Lessor’s title in
the premises resulting from the nonpayment of such taxes or assessments. Upon
final conclusion of such proceedings, Lessee shall pay whatever may be due and
thereupon the escrow funds together with any interest thereon shall be released
to Lessee. Lessee shall not settle any such proceeding without having obtained
Lessor’s prior written consent to such settlement, which consent will not be
unreasonably withheld, conditioned or delayed. Lessor agrees to render to
Lessee, at no cost or expense to Lessor and at the sole cost and expense of
Lessee, all assistance reasonably necessary to contest the validity or the
amount of any such tax or assessment, including the signing of any requests,
petitions, applications, or pleadings which Lessee may deem advisable to file,
and to do nothing that would adversely prejudice Lessee’s contest of such tax or
assessment. Lessee agrees that any such contest shall be prosecuted to a final
conclusion with all reasonable diligence and that Lessee will save Lessor
harmless against any and all cost, expense and losses caused thereby. It is
agreed that if any refund or rebate shall be made on account of any such tax or
assessment or monthly deposit paid by Lessee during the term of this Lease, then
the amount of such refund or rebate shall be paid to and belong to Lessee.

If there be any betterment assessment or improvement assessment levied or
imposed upon the Demised Premises during the term of this Lease, it is agreed
that, if by law the same can be made payable in installments over a period of
time, Lessee may elect to do so, and, if it so elects, the parties hereto will
cooperate with each other in the doing of such acts and things that may be
necessary in order to make the same payable over the longest period of time
regularly permitted by law and thereafter Lessee will be obligated to pay only
the installments or portions of installments attributable to the term of this
Lease.

3.4 Copies of Paid Receipts to Lessor. Lessee shall deliver to the Lessor
duplicate receipts or photostatic copies thereof showing the payments of all
said taxes, assessments, water rates, and other impositions, such delivery to be
made as soon as evidence of each such respective payment is available.

3.5 No Offset, Abatement or Deduction in Rent. Base Rent, additional rent and
all other charges hereunder shall be paid by Lessee without offset, abatement or
deduction except as expressly provided in this Lease. Lessee shall pay Lessor a
$500 late fee for any rent payment received by Lessor after the 5th of the
month.

 

-4-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE IV

USE AND CARE OF PREMISES

4.1 Permitted Use. The premises shall be used and occupied by Lessee only for
the purposes specified as the use thereof in Section 1.1 of this Lease, and for
no other purpose or purposes.

4.2 Lessee’s Covenants. Lessee covenants and agrees that during the term hereof
(including any extension or renewal thereof) and for such further time as Lessee
or anyone claiming by, through or under Lessee shall hold the Demised Premises
or any part thereof, Lessee:

(a) will pay before becoming delinquent all operating expenses and all charges
for the use of water, electricity and other utilities and services rendered to
the Demised Premises;

(b) will keep and maintain the Demised Premises and any fixtures, facilities or
equipment therein in a good state of repair, including, without limitation, all
repairs to the building, all servicing, repairs and replacements required to the
wiring, plumbing, sewage system, and heating and air cooling installations,
ordinary wear and tear excepted. Lessee shall also keep, maintain and repair all
exterior door and window frames. Lessee will be liable for replacement of all
broken glass of the same size and quality as that broken. Lessee shall be
responsible for maintenance of the exterior of the building and for the
maintenance of the parking lot and grounds;

(c) will, at the expiration of Lessee’s tenancy, peacefully yield up to Lessor
the premises, and all erections and additions made to or upon the same, broom
clean and in such repair and condition in all respects as Lessee is obligated to
keep the same during the term hereof, reasonable wear and tear excepted;

(d) will, at Lessee’s expense, keep the interior and the exterior of the Demised
Premises clean and neat and will keep the drains free and clean;

(e) will not make or permit any material or structural installations,
alterations, improvements or additions to the Demised Premises (“Material
Improvements”) without first obtaining on each occasion the written consent of
Lessor, which consent shall not be unreasonably withheld, conditioned or
delayed, approving the definitive plans and specifications, a listing of major
contractors involved in such improvements, and certificates of insurance naming
Lessor as an additional insured. Lessee shall reimburse Lessor for fifty percent
(50%) of Lessor’s reasonable, out-of-pocket expenses, such reimbursement not to
exceed $2,500, in connection with Lessor’s review of such documentation for
Lessee’s Material Improvements. Lessee may make non-material, non-structural
alterations to the Demised Premises without Lessor’s prior consent and approval.
All improvements (including Material Improvements and non-structural,

 

-5-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

non-material improvements) will be performed at Lessee’s expense and sole risk
and Lessee will indemnify and hold harmless Lessor from and against all actual
out-of-pocket loss, cost and damages and all claims related to such
improvements, including reasonable attorneys’ fees. For those improvements
started but not completed, Lessee shall be responsible for all costs and
expenses to return the Demised Premises to their condition on the date of
execution of the Lease. Except as set forth above immediately above, Lessee
shall not be required to remove or restore improvements upon expiration of the
Lease unless, at the time Lessor gives consent to such improvements, Lessor
provides notice in writing to Lessee requiring Lessee to remove or restore such
improvements upon expiration of the Lease;

(f) will not injure, overload or deface the Demised Premises in any way, nor
suffer or permit the Demised Premises, or any part thereof, to be injured,
overloaded, or defaced in appearance, nor permit any holes to be drilled or made
in the stone, brickwork, walls or partitions of the Demised Premises, nor permit
any exterior signs, placards, or awnings to be placed upon the Demised Premises
except in accordance with applicable laws and in such place and such manner as
Lessor shall in writing have first approved (such approval not to be
unreasonably withheld, conditioned or delayed), and will not suffer or permit
any strip or waste in or to the Demised Premises; provided, however, that the
foregoing shall be inapplicable in connection with any alterations performed by
Lessee under Section 4.2(e) above or in connection with Lessee’s right to
install signage on the building;

(g) will not assign this Lease nor underlet, suffer or permit any other person,
firm or corporation to occupy the whole or any part of the Demised Premises
without first obtaining on each occasion the written consent of Lessor, which
consent shall not be unreasonably withheld, conditioned or delayed (provided
Lessee shall remain fully obligated under this Lease notwithstanding any
assignment or sublease or any indulgence granted by the Lessor to the Lessee or
to any assignee or sublessee); further provided that Lessee may assign this
Lease, sublease the Demised Premises or permit occupancy of the Demised Premises
without the prior consent of Lessor to any entity that controls, is controlled
by or is under common control with Lessee, any parent or subsidiary of Lessee,
and any entity that succeeds to all or substantially all of the assets and
business of the Lessee conducted from the Demised Premises (an “Affiliate
Transfer”); any rental received by Lessee from any sublease or assignment,
excluding an Affiliate Transfer, in excess of the rent hereunder shall be split
on a 50-50 basis between Lessor and Lessee after first deducting all expenses of
such sublease or assignment, including but not limited to marketing downtime,
brokerage fees, legal fees, free rent and any Lessee improvement expenses;

(h) will not cause or permit the unlawful emission of any noise or odor from the
premises and will not make, allow or suffer any unlawful use of the premises or
any occupation thereof contrary to any law, regulation, order or municipal
by-law or ordinance for the time being in force, or that shall be injurious to
any person or property;

 

-6-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

(i) will not suffer or permit rubbish, refuse or garbage to accumulate in or
adjacent to the Demised Premises except in proper and sufficiently covered
receptacles and then only until the prompt and diligent removal of the same;

(j) will keep the premises in compliance and conformity with all laws,
ordinances, regulations and orders of any authority having jurisdiction
thereover;

(k) will permit Lessor immediate access to the Demised Premises in the event of
an emergency and, in other instances, reasonable access to the Demised Premises
upon not less than two (2) business days prior written request, with consent to
such request not to be unreasonably withheld, conditioned or delayed;

(l) will permit Lessor to enter to view the Demised Premises and to show the
Demised Premises to persons wishing to lease or buy but only during the twelve
(12) months prior to the expiration of the term (or any extension or renewal
hereof) on request, with consent to such request not to be unreasonably
withheld, conditioned or delayed; provided, however, that at all times (not
including during an emergency situation) (i) Lessor will comply with Lessee’s
security measures and company procedures for the Demised Premises, (ii) no
access or entry will be permitted to the [*] or any other portion of the Demised
Premises which Lessee reasonably designates based upon security, compliance and
safety concerns, (iii) Lessor will not interfere with Lessee’s use and occupancy
of the Demised Premises, (iv) Lessee will have the right at all times to have an
agent or representative of Lessee accompany Lessor, Lessor’s contractors,
licensees, agents, servants, employees, invitees or visitors or anyone entering
the Demised Premises, and (v) Lessor acknowledges that Lessee will keep
confidential information and materials on the Premises and Lessor will use
diligent reasonable efforts to protect and keep confidential the confidential
materials Lessee maintains at the Premises.

(m) will, at any time within one (1) year next preceding the expiration of the
term (or any extension or renewal thereof), permit the notice of “to let” or
“for sale” to be placed on the Demised Premises and remain thereon without
hindrance or molestation;

(n) will maintain and keep neat and trim the landscaping and will keep the
sidewalks and approaches to the premises free of rubbish and reasonably clear of
snow and ice;

(o) will pay all Lessor’s reasonable, out-of-pocket expenses, including but not
limited to reasonable attorneys’ fees incurred in enforcing any obligation of
Lessee or any remedies of Lessor under this Lease and any extension or renewal
thereof, or in recovering possession of the Demised Premises upon any
termination thereof; and

(p) will, at the expiration of Lessee’s tenancy, shall cause any lab areas
utilized by Lessee to be decommissioned and decontaminated in accordance with
all applicable local, state and federal laws, bylaws, rules and regulations.
Without limiting

 

-7-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

the foregoing, where any potential for residual and chemical and/or biological
hazards has been identified, Lessee shall provide to Lessor a written statement
from a Certified Industrial Hygienist (CIH) attesting to the fact that the
hazards have been abated in accordance with applicable laws, regulations and
practices and as such, the area(s) can be considered free from restriction for
future use by others, and where any potential for residual radiological hazards
has been identified, Lessee shall provide to Lessor a written statement from a
Radiation Safety Officer (RSO) attesting to the fact that the hazards have been
abated in accordance with applicable laws, regulations and practices and as
such, the area(s) can be considered free from restriction for future use by
others.

4.3 Lessor’s Covenants.

(a) Lessor shall have no obligations with respect to the maintenance, repair or
replacement of the Demised Premises or any portion thereof except as set forth
in Section 7.2 below. Furthermore, notwithstanding anything to the contrary
contained in this Lease, if Lessor receives a notice from Lessee under Chapter
186, Section 19 of Massachusetts General Laws, whether or not such chapter or
section is cited in such notice, and whether or not the notice describes a
matter that is the responsibility of Lessor, Lessor may immediately enter the
Demised Premises and perform such work as may be determined by Lessor to be
required. To the extent such work is Lessee’s responsibility hereunder, the cost
of all such work shall be billed to and paid by Lessee as additional rent
hereunder.

(b) To the best of Lessor’s knowledge, Lessor has not received written notice
that the Demised Premises are in violation as of the date of this Lease of any
laws, ordinances, regulations or orders of any authority having jurisdiction
thereover as of the date of this Lease. As used herein, “Lessor’s knowledge”
shall mean the actual, conscious knowledge only, and not any implied, imputed or
constructive knowledge, of Michael A. Gaffin, as Manager of Lessor, without any
independent investigation and without any duty or obligation to investigate.
Notwithstanding anything to the contrary contained herein, Lessee acknowledges
that Lessee shall not be entitled to rely on the foregoing representation made
by Lessor to the extent Lessee shall have or obtain actual knowledge of any
information that was contradictory to such representation or warranty, and
Lessor shall have no liability with respect to the foregoing representation to
the extent that prior to the date of this Lease, Lessee discovers or should have
discovered as a result of Lessee’s due diligence, investigations and inspections
of the Demised premises that contradicts such representation or renders such
representation untrue or incorrect.

 

-8-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE V

INDEMNITY AND INSURANCE

5.1 Indemnity.

(a) To the maximum extent permitted by law, Lessee shall save Lessor harmless
and indemnified from and against any and all third-party claims, actions, loss,
damages, liability and out-of-pocket expenses (including reasonable attorneys’
fees) in connection with loss of life, personal injury and/or damage to property
arising out of or resulting from any occurrence in, upon or at the Demised
Premises, or the occupancy or use of the Demised Premises or any part thereof,
if occasioned wholly or in part by any act or omission or failure to perform the
obligations imposed by is Lease or any breach thereof, of Lessee, its officers,
agents, employees and those its sublessees, licensees, concessionaires, or
others occupying space in the Demised Premises through Lessee.

(b) To the maximum extent permitted by law, Lessor shall save Lessee harmless
and indemnified from and against any and all third party claims, actions, loss,
damages, liability and out-of-pocket expenses (including reasonable attorneys’
fees) in connection with loss of life, personal injury and/or damage to property
to the extent arising out of or resulting from any occurrence in, upon or at the
Demised Premises, wholly or in part, by the negligent act or omission of Lessor
or any breach of this Lease by Lessor, its officers, agents, employees.

5.2 Lessee’s Risk. To the maximum extent permitted by law, Lessee agrees to use
and occupy the premises at its own risk; and except as otherwise provided
herein, Lessor shall have no responsibility or liability for any loss of or
damage to fixtures or other personal property of Lessee. The provisions of this
Section shall be applicable, from and after the execution of this Lease and
until the end of the term of this Lease, and during such further period as
Lessee may use or be in occupancy of any part of the premises.

5.3 Public Liability Insurance. Lessee agrees to maintain in full force from the
date upon which Lessee first enters the premises for any reason, throughout the
term of this Lease, and thereafter so long as Lessee is in occupancy of any part
of the premises, a policy of public liability and property damage insurance
under which Lessor (and such other persons as are in privity of estate with
Lessor as may be set out in notice from time to time) and Lessee are named as
insureds, and under which the insurer agrees to indemnify and hold Lessor, and
those in privity of estate with Lessor, harmless from and against all cost,
expense and/or liability arising out of or based upon any and all claims,
accidents, injuries and damages to property or persons which may be claimed to
have happened on the premises or on the sidewalks or ways adjoining them, in the
broadest form of such coverage from time to time available in the state where
the premises are situated. The minimum limits of liability of such insurance
shall be Two Million Dollars ($2,000,000) for bodily injury (or death) to any
one person, and Five Million Dollars ($5,000,000) for bodily injury (or death)
to more than one person, and One Million Dollars ($1,000,000) with respect to
damage to property.

 

-9-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

5.4 Other Insurance Requirements. As additional and further rent, the Lessee
agrees that during the term of this Lease it will, at its own cost and expense:

(a) keep all buildings and improvements on the Demised Premises insured against
damage by fire and other casualty now or hereafter including in the broad form
coverage (with extended coverage, vandalism and malicious mischief endorsements)
in an amount equal to not less than the full replacement value thereof from time
to time, with no deductible in excess of the security deposit referred to in
Section 1.1 hereof; and

(b) carry such other forms of insurance customarily obtained by tenants under
triple net leases of similar premises and in such amounts as the Lessor shall
require (including, without limitation, boiler explosion insurance in the amount
of not less than $500,000 if any boilers or high pressure vessels are installed
on the Demised Premises), provided that such insurance is then generally
available through standard American companies authorized to do business in the
state where the premises are situated as domestic companies and that the amount
required and the cost of the insurance are reasonable under the circumstances;

all such policies to be procured from responsible insurance companies reasonably
satisfactory to Lessor and authorized to do business in the state in which the
premises are located, and shall insure the Lessor, Lessor’s mortgagee(s), if
any, and the Lessee and be made payable in case of loss to such insured parties
as their interests may appear. Lessee and Lessor shall jointly, working
cooperatively together, determine the then replacement cost of the building or
buildings and improvements on the Demised Premises. In the event that at any
time the parties hereto are unable to agree as to the replacement cost of the
buildings and improvements, the Lessor may, at the expense of Lessee, procure an
appraisal from an appraiser reasonably acceptable to Lessee, which appraisal so
furnished shall then be binding upon both the parties with respect to the then
replacement cost of the buildings and improvements of the Demised Premises. In
the event the parties hereto are unable to agree upon an appraiser, the
appraisal shall be made by the Greater Boston Real Estate Board or a designee of
its President.

5.5 Certificate of Insurance. Certificates for all of said insurance required to
be maintained hereunder shall be delivered to the Lessor upon execution of this
Lease, and all policies and certificates thereof shall provide that the same may
not be canceled without at least ten (10) days written notice to Lessor and
Lessor’s Mortgagee, if any, for non-payment and at least thirty (30) days
written notice to the Lessor’s Mortgagee(s) for any other cause. If the Lessee
shall fail to provide any such insurance initially or shall fail to deliver to
the Lessor a certificate evidencing the renewal of any such insurance at least
thirty (30) days prior to the expiration of any policy, or if any such insurance
is canceled, Lessor may obtain the same and Lessee shall pay the cost thereof to
Lessor upon demand.

5.6 Non-Subrogation. All insurance which is carried by either party with respect
to the premises, whether or not required, shall include provisions which either
designate the other party as one of the insured or deny to the insurer
acquisition by subrogation of rights of recovery

 

-10-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

against the other party to the extent such rights have been waived by the
insured party prior to occurrence of loss or injury, insofar as, and to the
extent that such provisions may be effective without making it impossible to
obtain insurance coverage from responsible companies qualified to do business in
the state in which the premises are located (even though extra premium may
result therefrom). In the event that any extra premium is payable by either
party as a result of this provision, the other party shall reimburse the party
paying such premium the amount of such extra premium. If at the request of one
party, this non-subrogation provision is waived, then the obligation of
reimbursement for such party shall cease for such period of time as such waiver
shall be effective but nothing contained in this subsection shall derogate from
or otherwise affect releases elsewhere herein contained of either party for
claims. Each party shall be entitled to have duplicates or certificates of any
policies containing such provisions. Each party hereby waives all right of
recovery against the other for loss or injury against which the waiving party is
protected by insurance containing said provisions, reserving, however, any
rights with respect to any excess of loss or injury over the amount recovered by
such insurance. Except as otherwise provided in this Lease, Lessee shall not
acquire as insured under any insurance carried on the building any right to
participate in the adjustment of loss or to receive insurance proceeds and
agrees upon request promptly to endorse and deliver to Lessor any checks or
other instruments in payment of loss in which Lessee is named as payee.

ARTICLE VI

CASUALTY

6.1 Repair and Replacement. In case of damage to or destruction of any building
or improvement on the Demised Premises by fire or other casualty, Lessee shall
(unless the proceeds of any insurance available to the Lessee by reason of such
loss are not made available to it solely by reason of a refusal by a mortgagee
to release such proceeds) promptly, at its own expense, repair, restore or
rebuild the same; and upon the completion of such repairs, restoration or
rebuilding the value and rental value of the buildings and improvements shall be
substantially equal to the value and rental value thereof immediately prior to
the casualty. In the event of loss under any such policy or policies, the
insurance proceeds shall, subject to the release of the same by any mortgagee,
be paid out for the repair or reconstruction of the premises as the work
progresses upon proper architect’s or engineer’s certificates certifying that
the amount required to be paid by such certificates has been expended for the
restoration of the premises; provided, however, it shall first appear to the
satisfaction of the Lessor that the amount of insurance money at all times be
sufficient to pay for the completion of said repairs and rebuilding; and upon
the completion of said repairs or rebuilding free from all mechanic’s and
materialmen liens, any surplus of insurance monies shall be paid to and belong
to the Lessee. It is understood and agreed that, except as provided herein below
in Section 6.2, the destruction of or damage to the building and improvements on
the premises shall in no event terminate this Lease, nor abate, reduce or affect
the rental and other payments required hereunder.

6.2 Material Damage During Last Two Years of Term. In the event that there is
material damage to or destruction of any building or substantial improvement in
the Demised

 

-11-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Premises, by fire or other insured casualty, occurring during the last two
(2) years of the original or any renewal term of this Lease, Lessee may elect,
in lieu of repairing, restoring or rebuilding the building or such improvement
so damaged or destroyed, to terminate this Lease as of the date of such damage
or destruction by notice of such election given by Lessee to Lessor within
thirty (30) days after the occurrence of such damage or destruction. In such
event, all proceeds of insurance paid or payable with respect to such loss from
the policy of insurance described in Section 5.4(a) above shall be paid to and
retained by and be the sole property of Lessor. In no event shall Lessor have
any claim to proceeds of any insurance for Lessee’s personal property or
business. For purposes of this Section, material damage shall mean damage in
excess of Seven Hundred Fifty Thousand Dollars ($750,000).

ARTICLE VII

EMINENT DOMAIN

7.1 Taking of Entire Premises. In the event that the whole of the Demised
Premises shall be permanently taken or condemned for a public or quasi-public
use or purpose by any competent authority then, and in that event, the term of
this Lease shall terminate from the date when possession of the Demised Premises
shall be required for such use or purpose and any award, compensation or damages
(sometimes hereinafter referred to as the “award”) shall belong to the Lessor,
but nothing herein shall preclude Lessee from proving its damages and receiving
its award on account of a taking of Lessee’s trade fixtures or furniture, or
relocation expenses; and by way of confirmation, Lessee grants to Lessor all
Lessee’s rights to such damages and covenants to execute and deliver such
further instruments or assignments thereof as Lessor may from time to time
request.

7.2 Partial Taking. If, and as often as any portion of the building, land or
improvements on the premises is damaged or taken by any exercise of the right of
eminent domain, in the reasonable estimate of Lessor, the net amount awarded to
Lessor because of such taking will be insufficient to cover the cost of
restoring the premises, Lessor shall have the right to terminate this Lease by
notice to Lessee given within one hundred twenty (120) days of such taking and
the term of this Lease shall terminate as provided in Section 7.1, the Rent
shall terminate as of the date of such taking or the date Lessee vacates the
Demised Premises, whichever is later, and the parties hereto shall have the same
rights as described in said Section. If Lessor does not exercise said election,
Lessor shall do such work, at Lessor’s own expense, as may be reasonably
required to restore the premises or what may remain thereof to substantially the
condition in which the same existed prior to such taking for use by Lessee and
those claiming under Lessee, and the Base Rent and additional rent shall be
suspended or abated, according to the nature and extent of the injuries
sustained by the premises. Lessee may terminate this Lease upon thirty
(30) days’ written notice to Lessor if Lessor fails to commence restoration of
the Demised Premises within sixty (60) days of the date of such taking or
thereafter fails to diligently pursue such restoration to completion.

 

-12-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

ARTICLE VIII

DEFAULT

8.1 Lessee’s Default. Provided always, and these presents are on this condition,
that in the event that:

(a) Lessee shall fail to make any payment of rent, additional rent or any other
payment required by the terms of this Lease when due and payable, and the same
continues for five (5) business days after notice from Lessor thereof, or

(b) Lessee should default in the performance of any of the other terms,
covenants and conditions of this Lease on Lessee’s part to be kept and performed
and shall not cure such failure within thirty (30) days after notice from Lessor
to Lessee thereof or, if the same cannot be cured within that time, Lessee shall
not have within such time commenced to cure and promptly and diligently
completes the curing of the same, or

(c) Lessee shall fail to perform or observe some term or condition of this Lease
which, because of its character, would immediately jeopardize Lessor’s interest
(such as, but without limitation, failure to maintain public liability
insurance) and shall not cure such failure within 48 hours after notice from
Lessor to Lessee thereof, or

(d) if the estate hereby created shall be taken on execution or by other process
of law, or if Lessee or any guarantor of Lessee’s obligations hereunder shall be
judicially declared bankrupt or insolvent according to law, or if any assignment
shall be made of the property of Lessee for the benefit of creditors, or if a
receiver, guardian, conservator, trustee in involuntary bankruptcy or other
similar officer shall be appointed to take charge of all or any substantial part
of Lessee’s property by a court of competent jurisdiction, or if a petition
shall be filed for the reorganization of Lessee under any provisions of the
Bankruptcy Act now or hereafter enacted, and such proceeding is not dismissed
within one hundred twenty (120) days after it is begun, or if Lessee shall file
a petition for such reorganization, or for arrangements under any provisions of
the Bankruptcy Code now or hereafter enacted and providing a plan for a debtor
to settle, satisfy or extend the time for the payment of debts, or

(e) Lessee assigns or sublets the premises without the prior written consent of
Lessor,

then, and in any of said cases (notwithstanding any license of any former breach
of covenant or waiver of the benefit hereof or consent in a former instance),
Lessor lawfully may (i) terminate this Lease, immediately or at any time
thereafter, and this Lease shall terminate on the date such notice is given as
fully and completely as if such date were originally fixed for the expiration of
the term hereof, and Lessee shall then quit and surrender the premises; and/or
(ii) at its election, immediately or at any time thereafter, and without demand
or notice, enter into and upon the

 

-13-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

premises or any part thereof in the name of the whole and repossess the same as
of its former estate, and expel Lessee and those claiming through or under it
and remove its or their effects (forcibly, if necessary) without being deemed
guilty of any manner of trespass, and without prejudice to any remedies which
might otherwise be used for arrears of rent or preceding breach of covenant, and
upon entry as aforesaid, this Lease shall terminate as fully and completely as
if the date of such entry were the date originally fixed for the expiration of
the term hereof, and in either of such events, Lessee covenants and agrees,
notwithstanding any such entry or termination, to pay and be liable for, on the
days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent (minimum and additional) and other charges reserved
as they would, under the terms of this Lease, become due if this Lease had not
been terminated or if Lessor had not entered or reentered, and whether the
premises be relet or remain vacant, in whole or in part, or for a period greater
or less than the remainder of the term, and for the whole thereof, and Lessee
further covenants and agrees to pay Lessor and be liable for all reasonable
expenses incurred in reletting the premises (including, without limitation,
attorneys’ fees, remodeling costs, brokerage fees and the like), and in
collecting the rent in connection therewith. In the event that the premises be
relet by Lessor, Lessee shall be entitled to a credit in the net amount of rent
received by Lessor on account of such reletting, after deduction of all such
reasonable expenses.

As an alternative, at the election of Lessor, Lessee will, upon such
termination, pay to Lessor, as damages, such a sum as at the time of such
termination represents the amount of the excess, if any, of the total Base Rent,
additional rent and other charges which would have accrued to Lessor under this
Lease for the remainder of the term of the Lease if its terms had been fully
complied with by Lessee over and above the then cash rental value of the
premises computed for the balance of the term.

8.2 Assignment for Benefit of Creditors. If at any time Lessee shall make an
assignment of its property for the benefit of its creditors under the terms of
which the debts provable by its creditors shall be debts provable against the
estate of insolvent debtors either under the laws of the Commonwealth of
Massachusetts, or under some law or laws other than the Bankruptcy Code as now
or hereafter enacted, then, and in any such case, the same shall constitute a
breach of this Lease, and the term and estate hereby created shall terminate,
ipso facto, without entry or any other action by Lessor; and, notwithstanding
any other provision of this Lease, Lessor shall forthwith upon such termination,
without prejudice to any remedies which might otherwise be available for arrears
of rent or other charges due hereunder or preceding breach of this Lease, be,
ipso facto, entitled to recover as liquidated damages the sum of (i) the amount
by which, at the time of such termination of this Lease, (1) the aggregate of
the rent and other charges projected over the period commencing with such
termination and ending with the end of the stated term exceeds (2) the aggregate
projected rental value of the premises for such period, and (ii) (in view of the
uncertainty of prompt reletting, and the expense entailed in reletting, the
premises) an amount equal to the rent and other charges payable for and in
respect of the calendar year next preceding the date of termination as
aforesaid.

Upon such termination, Lessor may immediately or at any time thereafter, without
demand or notice, enter in or upon the premises (or any part thereof in the name
of the whole),

 

-14-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

forcibly, if necessary, and (without being taken or deemed to be guilty of any
manner of trespass or conversion, and without being liable to indictment,
prosecution or damages therefor) may, forcibly, if necessary, expel Lessee and
those claiming under Lessee from the premises and remove therefrom the effects
of Lessee and those claiming under Lessee.

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Waiver. No waiver by Lessor and no assent, expressed or implied, to any
breach on the part of Lessee, or of anyone claiming by, through or under Lessee,
of any covenant, agreement, condition or duty shall ever be held or construed as
a waiver or consent to any other breach of the same or of any other covenant,
condition or duty. In the event of a breach by Lessee of any covenant, agreement
or condition which is conditioned upon the consent or approval of Lessor,
neither the acceptance of rent by Lessor nor failure by Lessor to take action on
account of such breach or to enforce any rights resulting therefrom shall be
deemed a waiver, but such breach shall be a continuing breach until the written
consent or approval of Lessor is obtained. No act or thing done or agreement
made by Lessor or Lessor’s agents shall be deemed an acceptance of a surrender
of this Lease or of the Demised Premises except the delivery of an agreement for
such acceptance in writing and signed by Lessor or a duly authorized agent. No
assent by Lessor to any assignment or subletting of the Demised Premises in a
particular instance shall be held or construed to be an assent to any further or
other assignment or subletting. No payment by Lessee, or acceptance by Lessor,
of a lesser amount than shall be due from Lessee to Lessor shall be treated
otherwise than as a payment on account. The acceptance by Lessor of a check for
a lesser amount with an endorsement or statement thereon, or upon any letter
accompanying such check, that such lesser amount in payment in full, shall be
given no effect, and Lessor may accept such check without prejudice to any other
rights or remedies which Lessor may have against Lessee. No remedy herein or
otherwise conferred upon or granted to Lessor shall be considered exclusive of
any remedy but the same shall be cumulative or in addition to every other remedy
given hereunder or hereafter existing at law or in equity or by statute.

9.2 Quiet Enjoyment. Lessee, subject to the terms and provisions of this Lease
on payment of the rent and observing, keeping and performing all of the terms
and provisions of this Lease on its part to be observed, kept and performed,
shall lawfully, peaceably and quietly have, hold, occupy and enjoy the Demised
Premises during the term hereof without hindrance or ejection by any persons
lawfully claiming under Lessor, but it is understood and agreed that this
covenant and any and all other covenants of Lessor contained in this Lease shall
be binding upon Lessor and his successors only with respect to breaches
occurring during Lessor’s seisin and ownership of the Demised Premises. In
addition, Lessee specifically agrees to look solely to Lessor’s interest in the
premises for recovery of any judgment from Lessor; it being specifically agreed
that neither Lessor nor anyone claiming under the Lessor shall ever be
personally liable for any such judgment.

 

-15-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.3 Severability. If any provision of this Lease or portion of such provision or
the application thereof to any person or circumstance is held invalid, the
remainder of the Lease (or the remainder of such provision) and the application
thereof to other persons or circumstances shall not be affected thereby.

9.4 Notices. All notices, statements permitted or required to be sent hereunder
shall be effective only if in writing and shall be sent by recognized overnight
courier service, hand delivery or by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Lessor:   

Michael A. Gaffin, Manager

282 Beacon Street, Unit 8

Boston, MA 02116

With a copy to:   

Charles G. Krattenmaker, Jr., Esq.

Krattenmaker O’Connor & Ingber P.C.

One McKinley Square, 5th Floor

Boston, MA 02109

If to Lessee:   

Synageva Biopharma Corp.

128 Spring Street, Suite 250

Lexington, MA 02421

Attn: CFO

With a copy to:   

Synageva Biopharma Corp.

128 Spring Street, Suite 250

Lexington, MA 02421

Attn: Legal

or to such other address of which notice as aforesaid has previously been given.
Any such notice shall be deemed duly given on the date of mailing.

9.5 Brokerage. Each of Lessee and Lessor warrants and represents to the other
that Lessee has dealt with no broker or third person with respect to this Lease
or the Demised Premises except for T3 Advisors, 230 Third Avenue, Waltham, MA
02451 and Kelleher & Sadowsky Associates, Inc., 446 Main Street, Suite 2200,
Worcester, MA 01608. Lessor agrees to compensate T3 Advisors and Kelleher &
Sadowsky if, as and when this Lease is executed and delivered pursuant to a
separate agreement between Lessor and the applicable broker Advisors. Should any
claims be made for brokerage commissions, other than those payable to the
Brokers specified in this Section, through or on account of dealings of Lessee
or its agents or representatives, Lessee agrees to indemnify Lessor against any
other brokerage claims against Lessor claiming to have dealt with Lessee or to
have brought the Demised Premises or Lessor to the attention of Lessee, and in
furtherance thereof, at Lessor’s request, to enter and defend, in Lessor’s name
and behalf, any action or proceeding commenced against Lessor to establish any
such brokerage claim. The indemnification hereunder shall include Lessor’s
reasonable attorneys’ fees in resisting any such brokerage claim.

 

-16-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.6 Governing Law. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the Commonwealth of Massachusetts, as the same may
from time to time exist.

9.7 Recording. Lessee agrees not to record the within Lease, but each party
hereto agrees on request of the other, to execute a statutory form of notice of
lease, in accordance with the provisions of Chapter 183, §4, of the General Laws
of the Commonwealth of Massachusetts, and otherwise in form reasonably
satisfactory to Lessor. In no event shall such document set forth the rental or
other charges payable by Lessee under this Lease; and any such document shall
expressly state that it is executed pursuant to the provisions contained in this
Lease, and is not intended to vary the terms and conditions of this Lease.
Further, notwithstanding anything to the contrary contained in this Lease,
Lessor hereby acknowledges and agrees that Lessee and its affiliates may
disclose this Lease and the terms hereof as required by any applicable
regulation or law and as may be required by any stock exchange on which Lessee
is listed.

9.8 When Lease Becomes Binding. Employees or agents of Lessor have no authority
to make or agree to make a lease or any other agreement or undertaking in
connection herewith. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the premises and this document shall become effective and binding
only upon the execution and delivery hereof by both Lessor and Lessee. All
negotiation considerations, representations, and understandings between Lessor
and Lessee are incorporated herein and may be modified or altered only by
written agreement between Lessor and Lessee, and no act or omission of any
employee or agent of Lessor shall alter, change or modify any of the provisions
hereof. Neither party shall rely on any representations, expressed or implied,
which are not contained in writing herein.

9.9 Paragraph Headings. The paragraph headings throughout this instrument are
for convenience and reference only, and the words contained therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction or meaning of the provisions of this Lease.

9.10 Rights of Mortgagee.

(a) If any holder of a mortgage which includes the Demised Premises, which
mortgage was executed and/or recorded subsequent to the date of this Lease,
shall so elect, the interest of Lessee hereunder shall be subordinate to the
rights of such holder, provided that such holder shall agree to recognize the
right of Lessee to use and occupy the premises and Lessee’s rights and
privileges under this Lease upon the payment of base and additional rent and
other charges payable by Lessee under this Lease, and the performance by Lessee
of its other obligations hereunder (but without any assumption by such holder of
Lessor’s obligations under this Lease prior to the date such holder took
possession of the Demised Premises); or

(b) if any holder of a mortgage which includes the premises, which mortgage is
executed and/or recorded prior to the date of this Lease, shall so elect, this
Lease, and the rights of Lessee here under, shall be superior in right to the
rights of such holder, with the same force and effect as if this Lease had been
executed and delivered and recorded, or a statutory notice hereof recorded,
prior to the execution, delivery and recording of any such mortgage.

 

-17-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

The election of any such holder as to subsection (a) above shall be exercised by
notice to Lessee in the same fashion as notices pursuant to this Lease are given
by Lessor to Lessee, and if such notice is given, a subordination, recognition
and attornment agreement satisfactory in content to the parties thereto shall be
executed by Lessee and such holder and shall, if such holder so elects, be
recorded with the Registry of Deeds where the premises are located, and such
subordination shall be effective with reference to advances then or thereafter
made by such holder on account of any indebtedness secured by such mortgage. Any
election as to subsection (b) above shall become effective upon either notice
from such holder to Lessee in the same fashion as notices from Lessor to Lessee
are to be given hereunder or by the recording in the Registry of Deeds where the
premises are situated of an instrument, in which such holder subordinates its
rights under such mortgage to this Lease.

9.10.1 On reasonable request from time to time, Lessee agrees to furnish
Lessor’s lender (and prospective lenders) Lessee’s audited financial statements
for its then-current fiscal year after the same are available and for each
subsequent fiscal year ending during the Term with respect to which such
statements are prepared, provided the lender grants Lessee reasonable assurances
of confidentiality. Notwithstanding the foregoing, so long as Lessee is publicly
traded or its financial statements are otherwise reasonably available to the
public, the provisions of this Section 9.10.1 are inapplicable.

9.11 Estoppel Certificate by Lessee. At any time and from time to time, upon not
less than ten (10) business days prior written request by the Lessor, which
request shall include a draft of the requested statement, Lessee shall execute,
acknowledge and deliver to the Lessor a statement in writing certifying that
this Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), the dates to which the rental and other charges have been
paid in advance, if any, or the status of any matter pertaining to this Lease,
it being intended that any such statement delivered pursuant to this Section may
be relied upon by a prospective purchaser of mortgagee or assignee of any
mortgage of the Demised Premises.

9.12 Lessor’s Right to Cure a Default. Lessor shall have the right (but shall
not be obligated) to cure any default by Lessee in the performance of any of
Lessee’s obligations hereunder after written notice to Lessee and failure of
Lessee to cure such default within thirty (30) days after such notice or such
additional time as is reasonably necessary if such cure cannot reasonably be
completed within thirty (30) days despite the diligence of the Lessee, in which
event Lessee covenants and agrees to pay all costs so incurred by Lessor
promptly upon rendition of a bill therefor by Lessor. Such costs shall be deemed
to be an additional rental

 

-18-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

hereunder due from Lessee to Lessor and shall be a demand obligation owing by
Lessee to Lessor bearing interest at the rate of three percent (3%) per annum
over the prevailing so-called “prime rate” in effect as set forth in the Wall
Street Journal from the date written demand for payment thereof is given by
Lessor until the repayment thereof by the Lessee.

9.13 Security Deposit. If in Section 1.1 hereof a security deposit is specified,
the same will be paid by Lessee upon execution and delivery of this Lease and
Lessor shall hold the same throughout the term of this Lease as security for the
performance by Lessee of all its obligations hereunder. At Lessee’s option the
security deposit may be in the form of an irrevocable letter of credit. Lessor
shall have the right upon a default by Lessee under this Lease, which default
shall continue beyond any applicable grace or cure period, to apply, without
limiting any other remedy it might have, any or all of such deposit to Lessor’s
damages arising from any default beyond any applicable grace or cure period of
Lessee. Lessee not then being in default beyond any applicable grace or cure
period, Lessor shall return all or such portion of the deposit as remains on the
expiration or earlier termination of the term of this Lease and surrender of
possession of the premises by Lessee at such time. Lessor shall not be obligated
to pay interest on such deposit, may commingle the same with Lessor’s other
funds provided that Lessor keeps a reasonably detailed, separate accounting
thereof, and shall have the right to turn over such deposit to the grantee of
Lessor’s interest hereunder in the event Lessor conveys the premises; and if so
turned over, Lessee agrees to look solely to such grantee for proper allocation
of the deposit in accordance with this Section 9.13. If Lessee elects to deliver
the security deposit in the form of a letter of credit, the letter of credit
shall name Lessor as its beneficiary and shall be drawn on an FDIC insured
financial institution located in the Commonwealth of Massachusetts. The letter
of credit (and any renewals or replacements thereof) shall be for a term of not
less than one (1) year. Lessee agrees that it shall from time to time, as
necessary, whether as a result of a draw on the letter of credit by Lessor
pursuant to the terms hereof or as a result of the expiration of the letter of
credit then in effect, renew or replace the original and any subsequent letter
of credit so that a letter of credit, in the amount required hereunder, is
continuously in effect until a date which is thirty (30) days after the date on
which the term of this Lease expires. If Lessee fails to furnish such renewal or
replacement letter of credit prior to the stated expiration date of the letter
of credit then held by Lessor, Lessor may draw upon such letter of credit and
hold the proceeds thereof as the security deposit pursuant to the terms of this
Section 9.13. If Lessor draws on the letter of credit as permitted in this Lease
and the letter of credit, then, upon demand of Lessor, Lessee shall restore the
amount available under the letter of credit to its original amount by providing
Lessor with an amendment to the letter of credit evidencing that the amount
available under the letter of credit has been restored to its original amount.
In the alternative, Lessee may provide Lessor with a cash security deposit, to
be held by Lessor in accordance with this Section 9.13, equal to the restoration
amount required under the letter of credit.

9.14 Failure to Surrender at End of Term. In the event Lessee remains in
possession of the Demised Premises after expiration of the tenancy created
hereunder, or any renewal or extension thereof (except pursuant to such renewal
or extension), Lessee, at the option of Lessor, shall be deemed to be occupying
the Demised Premises as a tenant at sufferance, at a rental of twice the amount
provided for during the last month of the Lease term, subject to all the other
conditions, provisions, and obligations of this Lease. Notwithstanding anything
to the contrary contained in this Lease, in no event shall Lessee be liable for
any consequential, punitive or indirect damages in connection with any holdover
by Lessee.

 

-19-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.15 Mechanic’s Liens. Lessee agrees to discharge immediately (either by payment
or by filing the necessary bond, or otherwise) any mechanic’s or other liens
against the premises on the Lessor’s interest therein which liens may arise out
of any payment due or purported to be due for services, materials or equipment
of any kind alleged to have been furnished to or for Lessee in, upon or about
the premises.

9.16 Net/Net Lease. This Lease shall be deemed and construed to be an absolutely
net lease, and Lessee shall pay to Lessor, absolutely net throughout the term of
this Lease, the basic rent, additional rent and all other charges described in
this Lease, free of any charges, assessments, impositions or deductions of any
kind and without abatement or setoff, and Lessee shall do and perform all things
connected with this Lease or the Demised Premises or arising out of any
occupation of the Demised Premises or any part thereof, and under no
circumstances or conditions, whether now existing or hereafter arising, or
whether beyond the present contemplation of the parties, shall Lessor be
expected or required to do or perform any act or any action or to make any
payment of any kind whatsoever or be under any other obligation or liability
hereunder except as herein otherwise expressly set forth, all so that this Lease
shall yield completely net to Lessor the rental herein specified in this Lease.

9.17 Option to Extend Lease Term. Provided that Lessee is not in default in the
performance of any of the terms or provisions of this Lease beyond any
applicable cure period, Lessee shall have the option to extend this Lease for a
further term of seven (7) years by giving Lessor written notice of its intention
to do so not later than one (1) year prior to the termination of this Lease.
Such extension shall commence on the day after the termination of this Lease and
shall be under and subject to all of the same terms and conditions of this
Lease, except that the Base Rent shall be that noted in Exhibit “B” hereto.

Provided that Lessee has exercised its option to extend and is not in default in
the performance of any of the terms or provisions of this Lease beyond any
applicable cure period, Lessee shall have a second option to extend this Lease
for a further term of seven (7) years by giving Lessor written notice of its
intention to do so not later than one (1) year prior to the termination of this
Lease. Such extension shall commence on the day after the otherwise termination
of this Lease and shall be under and subject to all of the same terms and
conditions of this Lease, except that the Base Rent shall be that noted in
Exhibit “B” hereto.

9.18 Lessee’s Option to Terminate. In the event Lessee is unable to secure the
necessary permits and approval to conduct its business on the premises, Lessee
shall have a one (1) time option to terminate the Lease with thirty (30) days’
written notice to Lessor. Lessee will in such case pay a one-time early
termination fee to Lessor in the amount of $30,000 and restore the Demised
Premises to a mutually agreed-upon condition. This termination right will expire
upon the Lease Commencement Date.

 

-20-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.19 Hazardous Materials. To the best of Lessor’s knowledge the Demised Premises
are free of all hazardous materials, including asbestos. Lessor will provide
Lessee with copies of all environmental reports in Lessor’s possession (if
existing). Lessor shall indemnify Lessee for all matters arising out of the
presence of hazardous materials at the Demised Premises, provided that the
presence of such materials do not result from the actions of Lessee or its
agents.

9.20 Telecommunications. Lessor shall not restrict Lessee’s telecommunications
and data carriers and Lessor shall not charge any access, use or other fees for
Lessee’s telecommunications and data services.

9.21 Parking. Lessee shall be entitled to the parking that exists on the Demised
Premises.

9.22 Building Hours of Operation/Access. Lessee shall have access to the Demised
Premises 24 hours a day, seven days a week.

9.23 Signage. Lessee shall have the exclusive right, at Lessee’s sole cost and
expense, to install signage (“Building Signage”) on the exterior of the building
and the type, design and location of any such sign shall be subject to Lessor’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Lessor’s approval is hereby granted for Lessee’s standard corporate
signage. The dimensions of Lessee’s Building Signage shall not be greater than
two feet in height and eight feet in width. All Building Signage shall be in
compliance with all laws, rules, regulations, codes and ordinances. Upon
expiration or early termination of this Lease, Lessee shall remove all such
signage at Lessee’s expense and repair any damage to the building or monument
incurred thereby. Lessee shall maintain all Building Signage in compliance with
all applicable laws. Lessee may remove, replace and re-install any signage or
identification permitted under this Section 9.23 at any time during the term of
this Lease and shall promptly repair any damage to the building related to such
removal, replacement or reinstallation.

9.24 Security.

(a) Lessee shall have the right to construct, install, maintain, remove and
replace a fence surrounding the perimeter of the premises (the “Security
Fence”). Lessor’s consent shall not be required to construct, install, maintain,
remove or replace the Security Fence. Lessee shall use reasonable efforts to
take Lessor’s comments regarding the design and location of the Security Fence
into consideration.

(b) Lessee shall have the right, without obtaining Lessor’s consent, to provide,
maintain, replace, remove and install its own security system on the Demised
Premises, including, but not limited to, installing security cameras,
televisions, monitors, and other electronic monitoring devices, electronic door
strikes, exit sensors, card readers, motion detectors, glass break detectors and
other similar security systems and methods which will protect the premises to
meet Lessee’s corporate security standards.

 

-21-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9.25 Miscellaneous. Each term and provision of this Lease to be performed by
Lessee shall be construed to be both a covenant and a condition. Reference in
this Lease to Lessor or to Lessee and all expressions referring thereto mean the
person or persons, natural or corporate, named above as Lessor or as Lessee, as
the case may be, and the heirs, executors, administrators, successors and
assigns of such person or persons, and those claiming through or under them or
any of them, unless repugnant to the context. Any person who signs this Lease
for Lessee in a representative capacity warrants and represents that he or she
is duly authorized to do so. This Lease contains all the agreements of the
parties hereto and there have been no representations or understandings other
than those expressly included herein. If this Lease be assigned by Lessee,
Lessee shall nonetheless remain liable as principal, hereby waiving all
requirements of demand or notice and all suretyship defenses and defenses in the
nature thereof.

[signatures on following page]

 

-22-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties have executed this Lease as an instrument under
seal, in duplicate, as of the date first above written.

 

JARRELL REALTY, LLC By:    /s/ Michael A. Gaffin   Michael A. Gaffin, Manager  
Lessor SYNAGEVA BIOPHARMA CORP. By:   /s/ Sanj K. Patel   Duly authorized
officer Sanj K. Patel   Lessee President and CEO

 

-23-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “A”

Description of the land

The land and buildings and improvements thereon shown as Lot “F” on the westerly
side of Industrial Drive, Holden, Massachusetts, containing approximately 9.91
acres, as shown in Plan Book 322, Plan 110, known as and numbered 100 Industrial
Drive, Holden, MA.

 

-24-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B”

Rent

During the first two (2) months of the Lease Term, there will be no Base Rent
payable.

During the next two (2) years of the Lease Term, Base Rent shall be $150,760 in
equal monthly installments of $12,563.33 each. During the following year (months
27-38 of the Lease Term), Base Rent shall be $169,605 per year, payable in equal
monthly installments of $14,133.75 each. During the next two years (months 39-62
of the Lease Term), Base Rent shall be $182,796 per year, payable in equal
monthly installments of $15,233.04 each. During the final two years of the Lease
Term (months 63-86), Base Rent shall be $194,104 per year, payable in equal
monthly installments of $16,175.29 each. No alteration of the Demised Premises
which increases the square footage of any improvement thereon shall increase the
Base Rent due under this Lease.

If Lessee exercises its option to extend, Lessee agrees to pay to Lessor, during
the first year of each such extended term, a Base Rent at a rate per year equal
to the then applicable fair market rent for comparable industrial space in the
Worcester/Central Massachusetts market (provided, however, that such fair market
value shall be determined as if alterations made by Lessee, including, without
limitation, Lessee’s Material Improvements, have not been made, i.e. the fair
market value shall not be increased by any value attributed to any alterations
to the Demised Premises made by Lessee, including, but not limited to, Lessee’s
Material Improvements). Notwithstanding the aforementioned, the fair market rent
will reflect, or take into account, replacements of existing improvements (i.e.
the fair market value shall be increased by any value attributed to any
replacements of existing improvements to the Demised Premises made by Lessor).
If the parties shall be unable to agree upon the dollar amount of the Base Rent,
they shall promptly resolve such dispute by arbitration in Boston,
Massachusetts, by the American Arbitration Association or its successor, and
such arbitration shall be submitted, commenced, held and determined in
accordance with the rules and regulations of said Arbitration submission. The
expenses thereof shall be borne equally between Lessor and Lessee unless the
arbiters determine that some other division shall under the circumstances be
more equitable and the determination of the arbiters shall be conclusive and
binding upon the parties. Until the dollar amount of the Base Rent for any
period shall be determined, Lessee shall pay rent at the rate provided for
during the immediately preceding period and when the rent is so determined,
Lessee shall pay Lessor immediately any excess rent due for the portion of such
period which may theretofore have expired.

The fair market rental of the Demised Premises, as established by this Exhibit B
for the first year of each Option Term, shall thereafter increase for each
subsequent year of such Option Term by the average of the Cost of Living
Increase (All Items – Boston) for the two years immediately preceding such
increase.

 

-25-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “C”

The Lessee Improvements

[attach plan]

[* Four pages redacted *]

 

-26-



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “D”

The Richmond Group Letter

[attach letter]

 

-27-



--------------------------------------------------------------------------------

LOGO [g658312exb_pg28.jpg]

Synageva

Holden Production Facility

100 Industrial Drive, Holden, MA

Response to Landlord Building Questions

September 18, 2012

The following summary is in response to the questions posed in the September 5,
2012 email from the Landlord.

Existing building Items to be removed:

 

  1. Remove and dispose of Loading Dock Spur at right side of building.

 

  2. Remove and dispose of two HVAC rooftop package units serving former
injection molding area.

 

  3. Remove and dispose of air compressor, air dryer and receiver tank.

 

  4. Remove and dispose of injection molding cooling water tanks and pumps
located inside at rear of building.

 

  5. Selective demolition of interior non-structural partitions.

List of Improvements:

 

  1. Infrastructure:

 

  •   Install new HVAC rooftop equipment on structural steel frame.

 

  •   Install new boilers and pumps.

 

  •   Install new hot water heaters and storage tanks.

 

  •   Install new air compressor and air dryer

 

  2. Interior Fit Up:

 

  •   Reuse existing office areas, toilet cores and mezzanine areas as is. New
flooring, paint and finishes will be installed selectively throughout these
areas.

 

  •   Construct new partitions and install new finishes and mechanical
distribution to the production and harvest areas as shown on the construction
documents.

 

  3. Exterior

 

  •   Install a new entry and walkway on the right side of the building to enter
the production area.

 

The Richmond Group

 

77 Main Street, Hopkinton, MA
01748      T  508.435.9700    F  508.435.9718    www.therichmondgroup.com



--------------------------------------------------------------------------------

  •   Rework the loading dock access at the removed spur.

 

  •   Install a perimeter security fence and one gate around the perimeter of
the building.

 

  •   Selective cosmetic improvements to surrounding landscaping and exterior of
the building (remove graffiti).

General Note:

The construction documents will show a work described above in detail.

 

The Richmond Group

 

77 Main Street, Hopkinton, MA
01748      T  508.435.9700    F  508.435.9718    www.therichmondgroup.com